Citation Nr: 1017340	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include as secondary to herbicide exposure.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to September 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which, in pertinent part, denied entitlement to 
service connection for arthritis and service connection for 
PTSD.

The Veteran and his wife provided testimony before the 
undersigned Acting Veterans Law Judge during a hearing at the 
RO in August 2009.  A transcript is of record.  

The issue of entitlement to service connection for 
adenocarcinoma, to include as secondary to herbicide 
exposure, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action. 

In August 2009 the Veteran submitted a waiver of local 
jurisdiction in regard to evidence he submitted directly to 
the Board following the last adjudication of the claim by the 
RO.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2009).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The record does not establish currently diagnosed arthritis 
and does not show that arthritis is etiologically related to 
service.  


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in December 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  Nevertheless, the Veteran was 
advised to submit all relevant evidence in his possession by 
the December 2005 letter.  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a March 2006 letter.  The claim was readjudicated 
in the May 2007 statement of the case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that 
VA will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to his claim 
for service connection of arthritis but has determined that 
no such examination or opinion is required.  As discussed 
below, the record does not show a current diagnosis of 
arthritis or the incurrence of arthritis in service.  
Although the Veteran has claimed exposure of Agent Orange, 
the record does not establish such exposure.  Furthermore, 
herbicide exposure cannot be presumed as there is no evidence 
the Veteran served in the Republic of Vietnam or the offshore 
waters.  See 38 C.F.R. § 3.307(a)(6)(iii) (2009).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A.  
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R.  
§ 3.303(b).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) must have become manifest to a degree of 10 percent 
or more at any time after the last date on which the veteran 
was exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii) (2009).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The Veteran contends that he incurred arthritis due to Agent 
Orange exposure while on active duty with the Navy.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). While the Board recognizes the Veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the Veteran to have objective medical evidence 
of arthritis.  During the August 2009 hearing, the Veteran 
testified that he had not formally been diagnosed with 
arthritis but rather a friend who was a doctor told him that 
he had arthritis without examining him or performing any 
diagnostic tests.  This diagnosis has not been demonstrated 
in the record.  The Board acknowledges an August 2002 VA 
medical center (VAMC) record which notes that the Veteran's 
complaints of low back pain were likely residuals of 
traumatic arthritis following a prior motor vehicle accident.  
However, this speculative assessment was not based on actual 
X-ray studies and is therefore of little probative value.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.")  

To the extent the record documents the Veteran's complaints 
of pain, symptoms such as pain alone are not sufficient to 
establish the existence of a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(symptoms, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, including current symptoms.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, to include diagnosing 
a current disability as defined by VA regulations; thus, his 
statements regarding diagnosis are not competent.  
See Espiritu, supra.  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
the appropriate medical expertise to render a diagnosis.  See 
Layno, supra.

In addition, even if the Board were to concede a current 
diagnosis of arthritis based on the above-cited August 2002 
record, there is no evidence of an in-service disease or 
injury.  Specifically, the service treatment records are 
negative for complaints, treatment, or diagnosis of arthritis 
in service or within the one year presumptive period after 
discharge.  With respect to the Veteran's assertions of in-
service herbicide exposure, the Veteran's service personnel 
records do not show that the Veteran served in Vietnam or in 
the inland waters of Vietnam.  Although the Veteran reported 
that leaking cargo he helped unload contained Agent Orange, 
this has not been corroborated by the Veteran's service 
records.  Additionally, on his June 2007 substantive appeal, 
the Veteran asserts that presumptive herbicide exposure has 
been established for all Veterans serving aboard "blue 
water" Navy vessels in Vietnam.  However, the evidence 
reflects the Veteran did not serve aboard any of the 
specified "blue water" vessels for which presumptive 
herbicide exposure has been recently established.  See VA's 
January 2010 Compensation and Pension Service Bulletin.  
Since the evidence does not support a finding that he was 
exposed to herbicides, the presumptions of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e) do not apply.  

Therefore, as there is no evidence of a current disability or 
in-service disease or injury, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for arthritis and the claim must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as 
there is not an approximate balance of evidence, that rule is 
not applicable in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

ORDER

Service connection for arthritis is denied. 
REMAND

The Veteran contends that he developed PTSD as the result of 
several stressing incidents including a personal assault by a 
superior officer, witnessing the suicide of a fellow 
serviceman, witnessing several people killed during the 
attempted rescue efforts after a helicopter crash, and 
witnessing the floating body of a drowned sailor.  

In the case of a claim for service connection for PTSD based 
on in-service personal assault, VA has undertaken a special 
obligation to assist a veteran in producing corroborating 
evidence of an in-service stressor.  Gallegos v. Peak, 22 
Vet. App. 329, 335 (2008) (citing Patton v. West, 12 Vet. 
App. 272, 280 (1999)).  In accordance with this special 
obligation, 38 C.F.R. § 3.304(f)(4) (formerly 38 C.F.R. § 
3.304(f)(3)) places a heightened burden of notification on VA 
in claims for service connection for PTSD based on in-service 
personal assault.  

First, VA must inform the Veteran that he may submit 
alternative forms of evidence, other than service records, to 
corroborate his account of an in-service assault, and suggest 
potential sources for such evidence.  38 C.F.R. § 
3.304(f)(4); see Bradford v. Nicholson, 20 Vet. App. 200, 206 
(2006); Patton, 12 Vet. App. at 281-82 (noting that the RO 
must send the claimant a "special PTSD personal-assault 
letter" and questionnaire to assist VA in identifying 
alternative sources of evidence to establish an in-service 
stressor (citing M21-1, pt. III, para. 5.14(c)(6)-(7))).  The 
Veteran should also be notified that, alternatively, evidence 
of behavioral changes following the alleged in-service 
assault may constitute credible supporting evidence of the 
stressor.  38 C.F.R. § 3.304(f)(4); see Bradford, 20 Vet. 
App. at 206.  The regulation also provides that VA may refer 
evidence to a mental health examiner for an opinion as to 
whether the evidence supports a finding of behavior changes 
in response to a stressor.

The Veteran has not been given proper notice for his personal 
assault claim.  He must be notified of alternative forms of 
evidence that could be submitted to corroborate his account 
of the alleged stressor such as police reports and statements 
from family and friends and notice that evidence of 
behavioral changes could also constitute credible supporting 
evidence of the in-service assault.

In addition, the Veteran has provided more specific 
information about the dates and places of several other 
stressors.  In an August 2009 statement, he reported that 
Petty Officer First Class L.J. committed suicide in July or 
August of 1967 while on the U.S.S. Barb.  The Veteran 
indicated the downed helicopter rescue was attempted while he 
was aboard the U.S.S. Apache in the Tonkin Gulf in March or 
April 1966.  Finally, he reported that he was serving aboard 
the U.S.S. Isle Royal in July or August 1970 when he saw the 
body of the drowned sailor.  No attempt has been made to 
verify these events through the United States Army and Joint 
Services Records Research Center (JSRRC) [formerly the United 
States Armed Services Center for Unit Records Research].  
This should be accomplished.

If evidence is obtained corroborating the Veteran's alleged 
stressor(s), a medical examination and opinion should be 
obtained, as such would facilitate the Board's decision.

Accordingly, this remaining issue is REMANDED for the 
following action:

1.  Send the Veteran the appropriate VCAA 
letter for a PTSD claim based on personal 
assault. This should include notice that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records.  Examples 
of such evidence as listed in 
38 C.F.R. § 3.304(f)(4) should be 
provided.

2.  Review the file and prepare a summary 
of the Veteran's claimed stressors, 
described above.  This summary, together 
with a copy of the Veteran's DD 214, a 
copy of this remand, and all associated 
documents, should be sent to JSRRC.  That 
agency should be asked to provide any 
information that might corroborate the 
Veteran's alleged stressors, namely: the 
suicide of L.J. in July or August of 1967 
aboard the U.S.S. Barb; the downed 
helicopter rescue while serving aboard the 
U.S.S. Apache in March or April 1966; and 
observing the body of a drowned sailor 
while serving aboard the U.S.S. Isle 
Royale in July or August 1970.   

3.  If credible supporting evidence of the 
Veteran's claimed stressor(s) is received, 
the Veteran should be scheduled for 
another appropriate VA examination.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  The 
examiner should be advised of credible 
supporting evidence of any of the reported 
stressors.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.

If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  As to any other 
disability diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not related to the 
Veteran's military service.  The rationale 
for all opinions expressed should be 
explained.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for proper 
review of the medical history.  The VA 
examiner must also be provided a 
description of all verified stressors.

Consideration should be given to evidence 
that might tend to support or corroborate 
the occurrence of a personal assault, such 
as evidence of behavioral changes, etc. 38 
C.F.R. § 3.304(f)(4). (If the examiner 
concludes that an in-service personal 
assault led to the development of a 
psychiatric disability, the evidence 
relied on to conclude that the assault 
occurred should be specifically noted.) 
The report of examination should include a 
complete rationale for all opinions 
expressed.

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issue.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


